PER CURIAM.
The appellant-plaintiff, Adeliah H. Harper, appeals a final order of dismissal with prejudice entered by the court in favor of the defendants, The First National Bank at Orlando, as Guardian of the Estate of Mary A. Shearn, Incompetent, and Edward H. Hurt, dismissing plaintiff’s amended complaint with prejudice in a cause of action seeking declaratory relief.
Upon careful consideration of the record it affirmatively appears there is no present justiciable issue for determination. Accordingly, the final order appealed is affirmed.
Affirmed.
CROSS, C. J., and McCAIN and REED, JJ., concur.